Exhibit 10.4

 

Magellan Health, Inc.

2016 Management Incentive Plan

Notice of Terms of Performance-Based Restricted Stock Units

 

(Reference No. 2016-March 2017)

 

Name of Grantee:

    

«Name»

 

 

 

Date of Grant:

 

March 3, 2017

 

 

 

Type of Award:

 

Performance-Based Restricted Stock Units (“PSU”), each PSU representing the
right to receive on the terms and conditions of the Performance-Based Restricted
Stock Unit Agreement between you (as Grantee) and the Company referenced below
and the terms and conditions of this Notice, a share of Ordinary Common Stock,
par value $0.01 per share (“Share”), of Magellan Health, Inc. (the “Company”),
subject to adjustment thereto as provided in this Notice.

 

Number of

Performance-Based

Restricted Stock

Units Awarded (“Target PSUs”):                      

 

Dividend Equivalent

Rights:                                  None.

 

The terms and conditions of the award are as follows:

 

1.          Vesting Provisions

 

(a)         General.  Subject to your continued employment or other service with
the Company or its subsidiaries through March 3, 2020 (the “Vesting Date”)
(except as otherwise provided herein), the Award shall become vested based upon
the Company’s “Relative Total Shareholder Return” in terms of percentile ranking
as compared to the Peer Group (as defined in Exhibit A) over the period
beginning January 1, 2017 and ending December 31, 2019 (the “Measurement
Period”) in accordance with the schedule below:

 

Relative Total Shareholder Return Ranking over Measurement Period

(“TSR Percentile”)

    

Payout % Level

75th Percentile or Higher

 

200%

50th  Percentile

 

100%

25th  Percentile

 

50%

<25th  Percentile

 

0%

 

In the event of a payout percentage level above 100%, you will be awarded
additional PSUs so that the total number of PSUs that vest as of the Vesting
Date (excluding dividend equivalent PSUs if applicable) equals your Target  PSUs
multiplied by the payout percentage level. For each percent above the 50th TSR
Percentile, the payout percentage will be increased four percent, up to but not
exceeding the maximum payout percent level. In the event of a payout percentage
level below 100%, your Target PSUs





1

--------------------------------------------------------------------------------

 



will be forfeited to the extent necessary to provide that the total number of
PSUs that vest as of the Vesting Date (excluding dividend equivalent PSUs if
applicable) equals your Target  PSUs multiplied by the payout percentage level.
For each percent below the 50th TSR Percentile down to the 25th percentile, the
payout percentage will be decreased two percent.

 

(b)         Payout Limits.  In no event shall the number of PSUs vested as of
the Vesting Date exceed 200% of the Target PSUs, and if the TSR Percentile
achieved is less than the 25th percentile, all of your PSUs will be forfeited. 

 

2.          Termination of Employment.  In the event your employment is
terminated prior to vesting of the PSUs for any reason other than a  as provided
in paragraph 3 with regard to certain terminations following a Change in Control
of the Company, all PSUs granted hereunder shall immediately be forfeited by you
and canceled, except as otherwise provided in the Company’s “Retirement Policy
Applicable to Employee Equity Awards: or otherwise provided in any employment
agreement between you and the Company in effect at the date of your termination.
 

 

3.          Change in Control. This Award shall earlier vest immediately with
respect to 100% of the Target PSUs in the event that, after the date hereof, a
Change in Control of the Company shall have occurred and at the time of the
change in Control or within the period of 18 months (or such other period as
provided by your employment agreement, if any, in effect at the time of the
Change in Control) following occurrence of the Change in Control, your service
with the Company shall be terminated by the Company without Cause (as defined
below) or by you with Good Reason (as defined below), provided that your service
with the Company has not previously terminated after the date hereof for any
other reason. For purposes of this Award, the terms “Change in Control,” “Cause”
and “Good Reason” shall have the same meanings as provided in any employment
agreement between the Company and you in effect at the time of the Change in
Control (including any terms of substantially comparable significance in any
such employment agreement even if not of identical wording) or, if no such
employment agreement is in effect at such time or no such meanings are provided
in such employment agreement, shall have the meanings ascribed thereto below:

 

(1)   A “Change in Control” of the Company shall mean the first to occur after
the date hereof of any of the following events:

 

a.          any “person,” as such term is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes a
“beneficial owner,” as such term is used in Rule 13d-3 promulgated under the
Exchange Act, of 50% or more of the Voting Stock (as defined below) of the
Company;

 

b.          the majority of the Board of Directors of the Company consists of
individuals other than “Continuing Directors,” which shall mean the members of
the Board on the date hereof;

 

c.           the Board of Directors of the Company adopts and, if required by
law or the certificate of incorporation of the Corporation, the shareholders
approve the dissolution of the Company or a plan of liquidation or comparable
plan providing for the disposition of all or substantially all of the Company’s
assets;

 

d.          all or substantially all of the assets of the Company are disposed
of pursuant to a merger, consolidation, share exchange, reorganization or other
transaction unless the shareholders of the Company immediately prior to such
merger, consolidation, share exchange, reorganization or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they previously owned the Voting



2

--------------------------------------------------------------------------------

 



Stock or other ownership interests of the Company, a majority of the Voting
Stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company; or

 

e.          the Company merges or combines with another company and, immediately
after the merger or combination, the shareholders of the Company immediately
prior to the merger or combination own, directly or indirectly, 50% or less of
the Voting Stock of the successor company, provided that in making such
determination there shall being excluded from the number of shares of Voting
Stock held by such shareholders, but not from the Voting Stock of the successor
company, any shares owned by Affiliates of such other company who were not also
Affiliates of the Company prior to such merger or combination.

 

(2)   “Cause” shall mean:

 

a.          Grantee is convicted of (or pleads guilty or nolo contendere to) a
felony or a crime involving moral turpitude;

 

b.          Grantee’s commission of an act of fraud or dishonesty involving his
or her duties on behalf of the Company;

 

c.          Grantee’s willful failure or refusal to faithfully and diligently
perform duties lawfully assigned to Grantee as an officer or employee of the
Company or other willful breach of any material term of any employment agreement
at the time in effect between the Company and Grantee; or

 

d.          Grantee’s willful failure or refusal to abide by the Company’s
policies, rules, procedures or directives, including any material violation of
the Company’s Code of Ethics.

 

(3)   “Good Reason” shall mean:

 

a.



a material reduction in Grantee’s salary in effect at the time of a Change in
Control, unless such reduction is comparable in degree to the reduction that
takes place for all other employees of the Company of comparable rank (for which
purpose any person who is an executive officer of the Company (as determined for
purposes of the Exchange Act shall be considered of comparable rank) or a
material reduction in Grantee’s target bonus opportunity for the year in which
or any year after the year in which the Change of Control occurs from Grantee’s
target bonus opportunity for the year in which the Change in Control occurs (if
any) as established under any employment agreement Grantee has with the Company
or any bonus plan of the Company applicable to Grantee (or, if no such target
bonus opportunity has yet been established for Grantee under a bonus plan
applicable to Grantee for the year in which the Change of Control has occurred,
the target bonus opportunity so established for Grantee for the immediately
preceding year (if any)). For purposes of this provision, an action or actions
of the Company will be deemed "material" if, individually or in the aggregate,
the action or actions result(s) or potentially result(s) in a reduction in
compensation in the current year or a future year having a present value to
Grantee of at least one and one half percent (1.5%) of Grantee’s then current
base salary, provided that Grantee will have a legal right to claim damages for
a breach of contract for any action by the Company or event having an effect
described under those paragraphs that does not meet this objective materiality
test, and actions may be material in a given case at levels less than the
specified level.

 

b.          a material diminution in Grantee’s position, duties or
responsibilities as in effect at the time of a Change in Control or the
assignment to Grantee of duties which are



3

--------------------------------------------------------------------------------

 



materially inconsistent with such position, duties and authority, unless in
either case such change is made with the consent of the Grantee; or

 

c.          the relocation by more than 50 miles of the offices of the Company
which constitute at the time of the Change in Control Grantee’s principal
location for the performance of his or her services to the Company;

 

provided that, in each such case, Grantee provides notice to the Company within
90 days that such event or condition constituting Good Reason has arisen, and
such event or condition continues uncured for a period of more than 30 days
after Grantee gives notice thereof to the Company, and Grantee terminates
Service within eighteen months after such event or condition has arisen.

 

For purposes of the foregoing definitions, (A) “the Company” shall include any
entity that succeeds to all or substantially all of the business of the Company,
(B) “Affiliate” of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified, and (C) “Voting Stock” shall
mean any capital stock of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors
of a corporation and reference to a percentage of Voting Stock shall refer to
such percentage of the votes that all such Voting Stock is entitled to cast.

 

4.          Leave of Absence.  Unless otherwise required by law, in the event
you have an authorized leave of absence at any time during the Measurement
Period which absence extends beyond three full calendar months (including any
absence that began before the Grant Date), your PSU payout will be prorated
based on the number of full and partial months spent on the active payroll
(beginning with the first full calendar month after the Grant Date). Payout for
the award will be made at the same time as payment would have been made without
regard to any leave of absence, and will in all respects be subject to the
Company’s actual Relative Total Shareholder Return achievement for the full
Measurement Period.

 

5.          Settlement of Award.  Shares in settlement of vested PSUs under this
Award (or, at the Company’s election, cash in lieu thereof) shall be delivered
to you on the Vesting Date (the “Settlement Date”) as further provided in your
Performance Based Restricted Stock Unit Agreement with the Company. Settlement
and your retention of cash or Shares issued in settlement or the proceeds of a
sale of Shares or other benefits resulting form this Award, are subject to the
terms of the provisions of the Performance Based Restricted Stock Unit Agreement
(without regard to any previous vesting of this Award). 

 

6.          Transfer Restrictions.    Shares issued in settlement of this Award
shall not be subject to any additional transfer restrictions, other than those
provided by your Performance Based Restricted Stock Unit Agreement.





4

--------------------------------------------------------------------------------

 



By signing your name below, you acknowledge and agree that this Award is
governed by the terms and conditions of the Magellan Health, Inc. 2016
Management Incentive Plan (the “Plan”) and the Performance Based Restricted
Stock Unit Agreement, reference number 2016-March 3, 2017 (the “Agreement”),
both of which are hereby made a part of this document. Capitalized terms used
but not defined in this Notice of Performance Based Restricted Stock Units shall
have the meaning assigned to them in the Plan and Agreement.

 

 

 

 

 

 

 

 

    

MAGELLAN HEALTH, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Barry M. Smith

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 





5

--------------------------------------------------------------------------------

 



Magellan Health, Inc. 

Performance Based Restricted Stock Unit

Exhibit A – Calculation of Relative Total Shareholder Return

 

·



“Relative Total Shareholder Return” means the Company’s Total Shareholder Return
(“TSR”) relative to the TSR of the Peer Companies.  Relative TSR will be
determined by ranking the Company and the Peer Companies from highest to lowest
according to their respective TSRs. After this ranking, the percentile
performance of the Company relative to the Peer Companies will be determined as
follows:

 

Picture 2 [mglnex104001.jpg]

 

where: “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.

 

“N” represents the remaining number of Peer Companies, plus the Company.

 

“R” represents the Company’s ranking among the Peer Companies.

 

Example: If there are 24 Peer Companies, and the Company ranked 7th, the
performance would be at the 75th percentile: 1 – ((7-1)/(25-1)).

 

Relative TSR shall be determined by the Compensation Committee of the Board of
Directors of the Company based on the terms set forth in this Exhibit A and in
the Compensation Committee’s sole and absolute discretion, provided that in no
event shall the Compensation Committee take any action that would constitute
“positive discretion” with respect to awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Internal Revenue
Code. 

 

·



“TSR” means, for each of the Company and the Peer Companies, the company’s total
shareholder return, expressed as a percentage, which will be calculated by
dividing (i) the Closing Average Share Value by (ii) the Opening Average Share
Value and subtracting one from the quotient.

 

·



“Opening Average Share Value” means the average, over the trading days in the
Opening Average Period, of the closing price of a company’s stock multiplied by
the Accumulated Shares for each trading day during the Opening Average Period.

 

·



“Opening Average Period” means the 30 trading days beginning as of January 1,
2017.

 

·



“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date, for ex-dividend dates during the Opening Average
Period or between the Grant Date and the Vesting Date, as applicable.

 

·



“Closing Average Share Value” means the average, over the trading days in the
Closing Average Period, of the closing price of the company’s stock multiplied
by the Accumulated Shares for each trading day during the Closing Average
Period.

 

·



“Closing Average Period” means the 30 trading days immediately preceding January
1, 2020.  





6

--------------------------------------------------------------------------------

 



 

·



“Peer Companies” means the S&P Health Care Services Industry Index as of March
3, 2017 which includes the following companies:

 

Acadia Healthcare Co Inc

    

DaVita Healthcare Partners

    

Molina Healthcare Inc

Aceto Corp

 

Diplomat Pharmacy Inc

 

Owens & Minor Inc

Aetna Inc

 

The Ensign Group Inc

 

Patterson Cos Inc

Air Methods Corp

 

Envision Healthcare

 

PharMerica Corp

Amedisys Inc

 

Express Scripts Holding Co

 

Premier Inc

AmerisourceBergen Corp

 

HCA Holdings Inc

 

Providence Service Corp

AMN Healthcare Services Inc

 

Health Equity Inc

 

Quest Diagnostics Inc

Anthem Inc

 

HealthSouth Corp

 

Select Medical Holdings Inc

BioTelemetry Inc

 

Henry Schein Inc

 

Surgical Care Affilliates Inc

Brookdale Senior Living Inc

 

Humana Inc

 

Tenet Healthcare Corp

Capital Senior Living Corp

 

Kindred Healthcare Inc

 

Trivity Health Inc

Cardinal Health Inc

 

Laboratory Corp of America

 

Triple-S Management Corp

Centene Corp

 

LHC Group Inc

 

UnitedHealth Group Inc

Chemed Corp

 

LifePoint Health Inc

 

Universal Health Services Inc

CIGNA Corp

 

Magellan Health Inc

 

US Physical Therapy I

Community Health Systems Inc

 

McKesson Corp

 

VCA Inc

Cross Country Healthcare Inc

 

MEDNAX Inc

 

WellCare Health Plans Inc

 

The Peer Companies may be changed as follows:

 

(i)



In the event of a merger, acquisition or business combination transaction of a
Peer Company with or by another Peer Company, the surviving entity shall remain
a Peer Company.

 

(ii)



In the event of a merger of a Peer Company with an entity that is not a Peer
Company, or the acquisition or business combination transaction by or with a
Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.

 

(iii)



In the event of a merger or acquisition or business combination transaction of a
Peer Company by or with an entity that is not a Peer Company, a “going private”
transaction involving a Peer Company or the liquidation of a Peer Company, where
the Peer Company is not the surviving entity or is otherwise no longer publicly
traded, the company shall no longer be a Peer Company.

 

(iv)



In the event of a bankruptcy of a Peer Company, such company shall remain a Peer
Company.

 

(v)



In the event of a stock distribution from a Peer Company consisting of the
shares of a new publicly-traded company (a “spin-off”), the Peer Company shall
remain a Peer Company and the stock distribution shall be treated as a dividend
from the Peer Company based on the closing price of the shares of the spun-off
company on its first day of trading.  The performance of the shares of the
spun-off company shall not thereafter be tracked for purposes of calculating
TSR.

 

·



For purposes of calculating TSR, the value of any Peer Company shares traded on
a foreign exchange will be converted to U.S. dollars.

7

--------------------------------------------------------------------------------